Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 24-35) in the reply filed on March 25, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding Claim 24, Applicant fails to recite traditional transitional language and thus it is unclear what elements of the claim are positively recited.  Examiner has interpreted the language “in which” in Claim 1 to be the transitional language wherein all steps following the transition are positively recited in the claim.  Transitional phrases must be interpreted in light of the specification to determine whether open or closed claim language is intended (See MPEP 2111.04).  Examiner has interpreted “in which” to represent open language based on evidence of specific embodiments present in the specification. 
Applicant also appears to recite a method, but does not positively recite any method steps.  Instead, the claims use the passive voice, thus leaving it unclear if the processes recited by said passive voice are actually required by the claim, or merely the result thereof.  In an effort to engage in compact prosecution, Examiner has assumed the processes claimed in the passive voice is part of the claimed process (e.g. “a base unit…is guided,” as “guiding a base unit…”).
In Claim 24, “at least one application station” is introduced and then referred back to “the application station,” “at least one of the application stations” and “application station in question.”  Applicant should use consistent terminology.  Note use of “application station” in the singular does not preclude further application stations when using “comprising” as the transitional language so Applicant should may only use merely “application station” if they only desire to specifically require one station. 
Claim 26 recites “at least one strip” without using antecedent language.  It is unclear if this is the strip from Claim 24 or a different strip.  Examiner assumes it is the same strip.
Claim 27 recites “the at least one base unit” without previously referring to such a term.  Claim 24, on which Claim 27 depends, introduces “a base unit.”  Examiner assumes Claim 27 refers to any portion of said base unit initially introduced.
Claim 29 refers to “at least two of the supply containers” without previously indicating there are more than one supply container. In Claim 29, “strip material” is not recited with antecedent language.  Examiner assume it is the strip material of Claim 28.
Claims 31, 32, and 35 refer to “strips” without proper antecedent basis.  Examiner assumes this is the at least one strip of Claim 24.
Claim 31 recites “the introduction of predetermined separating points” without previously referring to such an “introduction.”  Further, final portion of the claim reciting “the respective length of which…” is not clear and it appears to state the length of a strip corresponds itself.  Examiner submits Claim 31 refers to the at least one strip being a plurality of strips, each separated by pre-determined separating points in the strip material.
The use of “in particular” in Claim 33 makes in unclear if such steps are required.  Examiner assumes they are required.  Essentially, Examiner interpreted Claim 33 to recite preheating of the strips prior to laydown.
Claim 35 recites “preferably,” which makes it unclear as to whether the language following it is required.  Examiner has assumed it not required, but has addressed it in the interest of compact prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-30, 32, 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boge et al. (US 2018/0036966).
Regarding Claims 24 and 25, Boge et al. a method for producing workpieces comprising fiber composite material (See Abstract), comprising:
a) a base unit [4],[12],[14] held by retaining means of a conveyor device, is guided through at least one application station [2],[26] (See Fig. 7 and page 5, paragraphs [0091]-[0092], and note the entire conveyance track system capable of linearly moving the carriages [4] and working pieces [12] from receiving point [7] to depositing point [11] is a conveyance device; note such device is clearly designed with to interact with the carriage [4] for conveyance along load path, e.g.. a track; Examiner submits any such track-type portion interacting directly with the carriage [4] is a retaining means);
b) in order to form the workpieces at the application station, or at at least one of the application stations during a translational movement of the base unit through the application station, at least one strip belonging to the fiber composite material is laid onto the base unit (See page 6, paragraphs [0095] and [0102]-[0103], and page 7, paragraph [0110]-[0112], wherein the carriage/pallet/workpiece [4],[12],[14], which is a base unit as claimed, is guided through application stations [2] for fiber laydown via laydown head [26] while on load path track [202], a retaining means, the laydown head laying strips/strands of composite material on the base unit)
characterized in that c) the spatial orientation of the base unit [4],[12],[14] is changed by means of at least one rotation relative to the retaining means [202] in the conveying direction upstream of the application station [2] (See pages 8-9, paragraphs [0132]-[0136], wherein the base unit [4],[12],[14] is flipped by 180 degree rotation relative to the track [202], which remains straight on each side of the turn table, and is conveyed through application station [2]; note this rotation occurs during conveyance between points [7] and [11] and thus is while being conveyed by the conveyance device as described above).
Regarding Claim 26, the workpiece [12] is a main base unit on which the strips are laid (See page 6, paragraph [0095]).
Regarding Claim 27, Boge et al. teaches the workpiece [12], i.e. at least one base unit, may be sent to a temperature chamber for further processing (See page 9, paragraph [0142]).  It is implicit such a temperature chamber may expose the workpiece to heat.
Regarding Claim 28, Boge et al. teaches the composite fibers, i.e. strips, are stored in coil stores, i.e. a supply container (See page 6, paragraph [0102]).
Regarding Claims 29 and 30, Boge et al. teaches two supply containers [43],[44] of essentially identical build, each with supply containers [45], and each of which is convey fiber strips to the placement head simultaneously for application wherein the fiber strips are joined (See page 7, paragraph [0106]), thus indicating they typically are exhausted at approximately the same time during typical use.  It is clear the joining may occur before there is any replacement.  Note the claim does not actually require replacement, only joining, though Boge et al. does teach replenishment, i.e. replacement (See page8, paragraph [0120]).
Regarding Claim 32, Boge et al. teaches a placement head [26], i.e. a laying device, with a compaction roller [109], i.e. pressure element, for pressing the fibers strips to be laid (See Fig. 10 and pages 9-10, paragraphs [0147]-[0152]).
Regarding Claim 33, Boge et al. teaches preheating with a radiant heater [118] prior to pressing in order to activate the fibers for laydown (See page 10, paragraph [0153]).
Regarding Claim 35, Boge et al. clearly indicates multiple base units [12],[14] may be conveyed through the system at once (See Figs. 5-6, showing multiple such units in the system at the same time), and further indicates different patterns may occur at different stations (See page 1, paragraph [0010], and note fiber placement machine lay fibers and thus different processing steps indicate fibers laid differently, i.e. in different patterns).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boge et al. as applied to Claim 24, and further in view of Eaton (US 5,588,466).
Regarding Claim 31 Boge et al. teaches the method of Claim 24 as described above.  Boge et al. teaches cutting the strips, but it is known composite strip may also have pre-determined separation points as an alternative to continuous strips cut in-situ (See, for example, Eaton, col. 4, lines 3-14 and lines 35-46).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize pre-separated tape, i.e. with predetermined separation points, because doing so would have predictably been an alternative to cutting, and enabled the use of systems without cutters.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boge et al. as applied to Claim 24, and further in view of Benson et al. (US 2017/0080647).
Regarding Claim 34 Boge et al. teaches the method of Claim 24 as described above.  Boge et al. fails to specifically teach the pressure roller as being cooled by a cooling fluid.  However, in similar composite laydown processes using heating to tackify the material to be laid, it is known to cool the compaction roller, such as by pumping cooling fluid through passages, so as to quickset the laid material (See, for example, Benson et al., page 1, paragraph [0006] and page 2, paragraphs [0025]-[0026], teaching cooling the compaction member can set the laid material, allowing for faster processing speeds, where cooling may occur via coolant, i.e. cooled fluid, passing through the roller, implicitly in passages).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to cool the compaction roller, such as by fluid in passages, because doing so would have predictably allowed quicker setting of the heated composite materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746